Title: Abbé Morellet to William Temple Franklin, [13 January 1782]
From: Morellet, abbé André
To: Franklin, William Temple


Monsieur
dimanche. [January 13, 1782]
Le cher papa m’a dit hier qu’il me feroit l’honneur de venir diner chès moi avec Made helvetius et vous. Je vous prie de voir dans son album s’il est engagé pour lundi de la semaine qui suivra celle où nous allons entrer c’est à dire de demain en huit et s’il n’a point d’engagement de lui faire contracter celui là. Vous saves avec quel empressement je vous recevrai l’un et l’autre et avec quel soin je ferai vôtre caffé. Je mets donc mes interets entre vos mains. Si vous eties venu hier j’aurois negocie cette affaire mais vos plaisirs vous ont retenu ailleurs et les nôtres y ont perdu. J’ai mille remercimens à vous faire des fromages et du thè. J’ai ecrit à mr. william. Receves les assurances de mon tendre et respectueux attachement.
L’ABBÈ Morellet
 
Addressed: A Monsieur / Monsieur Franklin / le fils. / à Passy
Notation: l’Abbé Morellet
